DETAILED ACTION
Response to Amendment
This Action is in response to the Amendment After Final filed on August 25, 2021.
Claim 1 is amended.
Claim 9 is canceled.
Claims 1-8 and 10-11 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott B. Dunbar on August 30, 2021.

The application has been amended as follows: 

In the Claims:
	Please amend claim 1 as follows:
	Claim 1, line 3, after “neural tissue” insert -- wherein the neural tissue is stimulated with charged balanced cathodic and anodic pulses--; and
	Between lines 3-4, insert the following step: --shorting the plurality of electrodes to ground after the anodic pulses--.
	Please cancel claims 7-8 in their entirety.

Allowable Subject Matter
Claims 1-6 and 10-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: based on the incorporation of indicated allowable claim 9 and the terminal disclaimer filed 05/21/2021. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of measuring leakage current of electrodes that are shorted to ground after the anodic pulses.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792